DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-3 and 5-10 are pending and under examination. 

Withdrawn Rejections
Any outstanding rejection of claim 4 is withdrawn as moot in response to its cancellation. 
Applicant’s arguments, see especially the paragraph spanning pp.4-5 of the Remarks filed 07 April 2022, with respect to the rejections of claims 1-3 and 5-10 under 35 U.S.C. 103, have been fully considered and are persuasive. The examiner agrees that none of the cited references teaches administration of the claimed agents. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The claims are directed to a method for the treating or reducing the probability of developing a neurodegenerative disorder in a subject, comprising the steps of. a. identifying a subject as having impaired parkin-mediated mitophagy, and b. administering to the subject a therapeutically effective amount of an agent that increases Nix-mediated mitophagy in a cell, wherein the agent increases the biological activity or expression of a Nix polypeptide and/or a GABARAP-L1 polypeptide in a cell, and wherein the agent comprises a Nix polypeptide and/or a GABARAP-L1 polypeptide; or an expression vector encoding a Nix polypeptide and/or a GABARAP-L1 polypeptide. Dependent claims recite that the neurodegenerative disorder is Parkinson’s disease (PD), Alzheimer's disease (AD), Lewy body dementia, Creutzfeldt-Jakob disease, Huntington's disease, multiple sclerosis or amyotrophic lateral sclerosis. 
The nature of treating or reducing the probability of developing a neurodegenerative disorder in a subject is complex. While the level of skill in the art is high, the level of predictability is low. 
The instant specification states, “Recent studies have demonstrated that Parkin is recruited to mitochondria in a PINK1 dependent manner upon the dissipation of mitochondrial membrane potential by and thereby promotes ubiquitination and degradation of mitochondrial outer membrane proteins…via ubiquitin-proteasome system. This process prevents the fusion of dysfunctional mitochondria with a pool of healthy mitochondria and promotes clearance of dysfunctional mitochondria via autophagy-lysosomal system, a process referred to herein as mitophagy. Consistently, mutations in either parkin or PINK1 have been demonstrated to impair mitophagy in cellular models of PD, either using patient-derived cells or cells into which mutations in parkin or PINK1 have been introduced, leading to accumulation of dysfunctional mitochondria. Due to its detrimental effect on the mitochondrial quality control, impaired mitophagy is implicated in neurodegeneration and disease progression in PD.” See p.17. 
Disclosed experimental results include:
1) Nix knockdown abrogated carbonyl cyanide 3-chlorophenyihydrazone (CCCP)-induced mitophagy in cells isolated from an individual carrying a homozygous mutation in parkin but has no PD. See FIG. 5A-F.
2) Specific induction of Nix restores mitophagy in cells isolated from an individual carrying compound heterozygous mutations in parkin with PD and restoration of mitophagy in cells isolated from an individual with PD carrying a homozygous mutation in PINK1. See FIG. 7A-B. 
3) Nix knockdown in cells isolated from an individual carrying compound heterozygous mutations in parkin with PD and cells isolated from an individual carrying a homozygous mutation in PINK1 with PD abrogated restoration of CCCP-induced mitophagy by an agent which induces Nix Expression. See FIG. 8A-B.
4) Augmented expression of Nix restores CCCP-induced mitophagy in cells isolated from an individual carrying compound heterozygous mutations in parkin with PD. See FIG. 9A-C.
5) Over-expression of Nix rescues mitochondrial function in cells isolated from an individual carrying compound heterozygous mutations in parkin with PD and cells isolated from an individual carrying a homozygous mutation in PINK1 with PD. See FIG. 10. 
The Declaration of Carolyn Sue from 07 April 2022 teaches studies showing that Nix is more highly expressed in neurons when compared to astrocytes, microglia, and oligodendrocytes as revealed by immunofluorescence, while PINK1 and Parkin are higher in astrocytes and lower in neurons. The declaration concludes that from this data that Nix is more likely to mediate mitophagy in neurons. See item 4. The declaration discloses paraffin embedded midbrain sections using antibodies targeting Nix (among others) show Nix expression in dopaminergic (DA) neurons from human brains of early and late stage PD. The declaration asserts that as the disease progresses, DA neurons develop alpha-synuclein inclusions and that in DA without inclusions (or alpha-synuclein accumulation - a prelude to cell death), the expression of Nix is similar in early PD and late PD. The declaration asserts that in those DA neurons with alpha-synuclein inclusions, there is higher expression in Nix in early PD, compared to those in late PD. The declaration concludes from this data that those DA neurons expressing higher levels of Nix survive longer than those DA neurons that have lower Nix expression, despite the accumulation of alpha-synuclein.
While applicant’s in vitro data is interesting, successful treatment of AD and related disorders was elusive to researchers at the time of filing and continues to be so today. The art indicates that there is no known cure or preventative measure for AD and related diseases, as evidenced by Van Cauwenberghe et al. (Genet Med 18, 421–430 (2016)). The reference teaches “Aside from drugs that temporarily relieve symptoms, no treatment exists for AD” (see p.421, first paragraph). Further, Hampel et al. (Prog Neurobiol. 2011, IDS, 09/18/2020) teaches “Despite considerable progress of AD research in recent years and evolving paradigm shifts in both pathophysiological concepts as well as in diagnostic criteria fundamental challenges have not yet been resolved. The strong age-related incidence, the recent failure and complete lack of disease-modifying or preventive therapy that may delay onset or substantially affect the pathophysiology of AD, result in an enormous burden posed both on individuals, their families and care givers, and the societies at large, and these call for urgent concerted worldwide measures" (see abstract).
The art indicates that there is no known cure or preventative measure for Parkinson’s disease (PD) and treatment is highly problematic, as evidenced by Oertel (F1000Res. 2017 Mar 13;6:260) who teaches, “prevention (that is, slowing or stopping PD in a prodromal stage) is still a dream and one reason for this is that we have no consensus on primary endpoints for clinical trials which reflect the progression in prodromal stages of PD, such as in rapid eye movement sleep behavior disorder (RBD) —a methodological challenge to be met in the future" (see abstract). Regarding treatment, Oertel discloses that research efforts on the development of disease-modifying drugs have been largely performed in acute toxin-induced rodent models and their neuroscientific results failed to translate into clinically successful drugs (see p.2 of 14, second paragraph). Regarding treatment of Huntington’s disease (HD), Frank, S. (Neurotherapeutics. 2014 Jan; 11(1): 153–160) teaches that few well-conducted trials for symptomatic interventions have yielded positive results and there are no current treatments to change the course of HD (see abstract). Regarding amyotrophic lateral sclerosis (ALS), Majmudar et al. (Muscle Nerve. 2014 Jul;50(1):4-13) teach that ALS is a fatal neurodegenerative disease that produces a constellation of symptoms, including muscle weakness, wasting, fatigue, spasticity, cramps, muscle twitches, dysphagia, dysarthria, respiratory failure, and, in some patients, cognitive and mood changes. Majmudar teaches that the disease typically leads to death within 3–5 years after diagnosis with ventilatory muscle failure as the most common cause of death, and the only FDA approved drug for ALS, riluzole, only confers a modest survival benefit (see paragraph spanning first two pages). 
No actual therapeutic data is disclosed in the instant specification from human patients or from an art-accepted animal model for AD, PD, HD, ALS or any of the other central nervous system diseases encompassed by the instant claims. Applicant has not shown that administration of a Nix polypeptide, a GABARAP-L1 polypeptide, or an expression vector encoding a Nix polypeptide and/or a GABARAP-L1 polypeptide lowers aggregated Aβ or plaque burden in an animal model of AD, for example. Thus, although the specification prophetically considers and discloses general methodologies of using the claimed methods for treatment of a neurodegenerative disorder, the disclosure is not considered enabling of the claims, since the state of the art teaches that such treatment with any agent is highly unpredictable. Given the complex nature of the invention, given the art-recognized unpredictability and variability of treatment protocols, and since there is a lack of guidance presented in the specification to overcome the obstacles disclosed in the prior art (in the working examples or otherwise), it would require undue experimentation to make and use the claimed invention.  

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149.  The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1649
14 June 2022